DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11, 13-17 of U.S. Patent No. 11,118,393 (Cordes). Although the claims at issue are not identical, they are not patentably distinct from each other because Cordes disclose:
Re claim 1, an accredited enclosure comprising:
a lightweight, glidable shielded component (col. 21, lines 24);
a drive system for moving the component in a first direction parallel to a rail to a position that covers an opening in the accredited enclosure (col. 21, lines 25-27); and
a closure control system for moving the to move the component in the second direction (col. 21, lines 28-29) to seal a gap between the component and a surface of a wall of the accredited enclosure (col. 21, lines 37-38), the closure control system comprising an isolating frame structure that prevents (col. 21, lines 31-32) a substantial amount of force from being exerted directly on the component (col. 21, lines 34-35).
Re claim 2, further comprising: a rail located at or above a top edge of the component; and a roller assembly connected to a top edge of the component and the rail (col. 21, lines 39-44).
Re claim 3, wherein the drive system comprises a coupling system (col. 21, lines 45-46).

Re claim 4, wherein the coupling system comprises a modified Halbach array (col. 21, lines 47-48).
Re claim 5, wherein the component comprises one or more integral layers of a lightweight shielding material and a dielectric material (col. 21, lines 49-51).
Re claim 6, wherein the component comprises one or more integral layers of a ballistic material (col. 21, lines 52-54).
Re claim 7, wherein the component is configured to attenuate one or more electromagnetic frequencies over the range of 20 MHz to 18GHz (col. 21, lines 55-57).
Re claim 8, wherein the component is configured to provide 40 dB of passive sound attenuation (col. 22, lines 1-3).
Re claim 9, wherein the closure control system comprises an inflatable bladder (col. 21, line 31) for exerting a force on elements of the isolating frame structure (col. 21, lines 33-34).
Re claim 10, a method for closing an accredited enclosure comprising:
using a drive system to move a lightweight, glidable shielded component in a first direction parallel to a rail to a position that covers an opening in the accredited enclosure (col. 22, lines 19-21);
using a closure control system to move the component in a second direction to seal a gap between the component and a surface of a wall of the accredited enclosure (col. 22, lines 31-33); and  
using an isolating frame structure that prevents a substantial amount of force from being exerted directly on the component (col. 22, lines 26-30).
Re claim 11, wherein the drive system comprises a coupling system (col. 22, lines 34-35).
Re claim 12, wherein the coupling system comprises a modified Halbach array (col. 22, lines 36-37).
Re claim 13, wherein the component comprises one or more integral layers of a lightweight shielding material and a dielectric material (col. 22, lines 38-40).
Re claim 14, wherein the component comprises one or more integral layers of a ballistic material (col. 22, lines 41-21).
Re claim 15, further comprising attenuating one or more electromagnetic frequencies over the range of 20 MHz to 18GHz using the component (col. 22, lines 43-45).
Re claim 16, attenuating 40 dB of passive sound using the component (col. 22, line 46-48).

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,118,393 (Cordes) in view of Ottmann (US 2017/0234055).
The teaching as discussed above does not disclose positioning the component within the accredited enclosure (re claim 17).
Ottmann teaches the use of a drive system comprises a motorized drive system (motor 107) for moving a component (102) in a first direction parallel to a position that covers an opening (open and closed positions) [0038-0039](Fig 1) and for an automatic sliding door system [0048] and the drive system capable moving the component within the enclosure (Fig 1). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the drive system of Cordes by positioning the component within the enclosure for protecting the component.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,118,393 (Cordes) in view of Johnston et al (US 5,353,029)
The teaching as discussed above does not disclose positioning the component outside the accredited enclosure.
Johnston et al teach the use of positioning a component (31) outside the enclosure. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the drive system of Cordes by employing the component outside the enclosure for saving space.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847